Citation Nr: 1427212	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  08-36 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include ischemic heart disease as due to Agent Orange exposure.  

2.  Entitlement to service connection for a hip disability.   

3.  Entitlement to service connection for a knee disability. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1960 to April 1962, June 1962 to July 1968, and January 1970 to November 1972.  The Veteran had service in Vietnam and was awarded the Combat Infantryman's Badge.  He subsequently was a member of the National Guard from 1975 to 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied the claims of service connection for a hip and a knee disability, and an April 2013 rating decision issued by the RO in Honolulu, Hawaii that denied the claim of service connection for a heart disability, to include ischemic heart disease.  

In May 2011 and November 2013, the Board remanded the claims of service connection for hip and knee disabilities for additional development of the record.  As all indicated development has been accomplished, the claims are ready to be decided on the merits.

A review of the Virtual VA and Veterans Benefit Management System electronic claims files reveal additional VA treatment records, VA examination reports, and January 2014 Statements of the Case, pertinent to the current appeal.  The RO indicated that it reviewed all pertinent materials prior to the issuance of January 2014 Statements of the Case.  


FINDINGS OF FACT

1.  The Veteran does not have ischemic heart disease; ischemic heart disease was not manifest during service or within one year of separation.  

2.  Heart disease other than ischemic heart disease was not manifest during service or within one year of separation, and is not attributable to service.  

3.  A hip disability did not manifest in service and is unrelated to service.

4.  A bilateral knee disability did not manifest in service, arthritis did not manifest within the one year presumptive period or for many years thereafter, and current bilateral knee disability is unrelated to service.


CONCLUSIONS OF LAW

1.  Ischemic heart disease was not incurred in or aggravated by service and arteriosclerosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  Heart disease was not incurred in or aggravated by service and cardiovascular-renal disease, including hypertension, may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1113, 1116, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

3.  A bilateral hip disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

4.  A bilateral knee disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2007 and April 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in January 2014.  To the extent VCAA notice has not specifically addressed each theory of entitlement advanced by the Veteran or raised by the evidence of record, such error did not prejudice the claimant because his statements and those of his representative during the course of the appeal reflect that he had actual knowledge of what was needed to establish entitlement under each theory discussed below.  See George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  As discussed below, pursuant to Board remands, opinions from a VA physician were obtained that are adequate and probative with regard to each theory addressed below for each claim.  In addition, all identified service treatment records, VA treatment records, and private treatment records were obtained.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board will therefore proceed to the merits of the appeal. 


Legal Principles and Analysis 

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As arthritis and arteriosclerosis are chronic diseases, 38 C.F.R. § 3.303(b) is potentially applicable in this case.  Consideration of continuity of symptomatology is required only where a condition noted during service or in the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

In addition, for veterans with 90 days or more of active service during a war period or after December 31, 1946, the chronic diseases listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a), including arthritis and arteriosclerosis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).





Ischemic Heart Disease and Cardiovascular Disabilities 

The Veteran contends that he has ischemic heart disease due to exposure to Agent Orange while serving in Vietnam, or in the alternative, a heart disability that is related to service.  VA laws and regulations provide that, if a veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  On August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e) to add certain disorders, to include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  A newly added Note 3 at the end of § 3.309 states that: "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease."  

The Veteran served in the Republic of Vietnam between May 1971 and March 1972, and is therefore is presumed to have been exposed to Agent Orange during service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran's service treatment records show that he had no complaints, treatments, or diagnoses related to ischemic heart disease while in service.  On separation, his heart was reported to be normal.  

The service treatment records from the National Guard contained a record from an August 1990 treadmill stress test, which revealed evidence of ischemic changes suggestive of coronary artery disease.  The corresponding final report noted an impression of no chest pain, but changes suggestive of silent ischemia with false positive.  

Post-service treatment records contained conflicting evidence in regard to the claimed ischemic heart disease.  There were notations that revealed a history coronary artery disease and notations that showed the Veteran did not have a history of heart disease and that there was no evidence of ischemic changes.  

The Veteran was afforded a VA examination in March 2013 to determine whether he had ischemic heart disease.  The VA examiner determined that there was no objective evidence to support a diagnosis of ischemic heart disease.  The examiner noted that the Veteran did not have a history of percutaneous coronary intervention, myocardial infarction, coronary bypass surgery, or congestive heart failure.  

On diagnostic testing, to include EKG, chest x-ray, and echocardiogram, the examiner found no evidence of cardiac hypertrophy or dilation.  Left ventricular ejection fraction was 58%.  

After a review of the record and clinical findings, the examiner found that the Veteran had not been diagnosed with and did not currently have ischemic heart disease.  The examiner addressed an August 1990 treadmill study that showed changes consistent with ischemic heart disease, but pointed out that the Veteran had no symptoms consistent with ischemic heart disease.  The examiner also noted that the results were probably a "false positive" as the test commonly provides false positive results, there was no subsequent diagnosis of ischemic heart disease, and an associated August 1990 treatment record contained the notation of "impression: no chest pain- silent ischemia vx false positive."  The examiner also addressed the notations of coronary artery disease in the treatment records, but noted that the diagnosis appeared to be unsubstantiated without a supporting history, clinical course, testing, or other medical documentation.  The examiner further noted that in August 2006, in reference to the history of coronary artery disease, the medical professional noted that there was no history of heart disease with symptoms and no evidence of mesenteric ischemia.  

The Board finds the March 2013 VA examination to be of significant probative value, as the examiner explained the reasons for his conclusion that the Veteran did not have ischemic heart disease based on an accurate characterization of the evidence of record, specifically addressing evidence indicating a diagnosis of ischemic heart disease.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The Board finds the March 2013 examination report to be of greater probative value than the treatment records that contained a history of coronary artery disease and the August 1990 stress test results that showed ischemic changes.  As explained by the VA examiner, the treatment records did not include any rationale or clinical findings to substantiate the diagnosis and the stress test is known to provide false positive results.  Furthermore, the Board notes that an April 2008 ECG revealed no ischemic changes or changes consistent with infarct.  

The Board has also considered the Veteran's statements that he has been diagnosed with ischemic heart disease.  Lay evidence may be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, moreover, the Veteran has accurately stated that he has been diagnosed with ischemic heart disease.  For the reasons above, however, the Board has found that these diagnoses are of less probative weight than the March 2013 VA examiner's opinion.  In addition, heart disease is the type of complex medical matter that the Court has held is beyond the competence of lay witnesses.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  To the extent that the Veteran is competent to render such a diagnosis, the March 2013 VA examiner's specific reasoned opinion is of greater probative weight than the Veteran's generalized lay assertions combined with the diagnoses in the treatment records for the reasons noted above.
 
In sum, the most probative evidence establishes that the Veteran has never had ischemic heart disease, ischemic heart disease was not manifest, noted, or diagnosed during service, nor was arteriosclerosis manifest within one year of separation.  In addition, the Veteran did not have characteristic manifestations sufficient to identify the disease entity, to include arteriosclerosis, during service or within one year of separation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).  

As to the Veteran's cardiac and cardiovascular disorders other than the claimed ischemic heart disease, the Veteran has been diagnosed with peripheral vascular disease (PVD). 

The Veteran's service treatment records show that he was treated for leg weakness and cramps in 1972.  A vascular and orthopedic work up was ordered.  A corresponding medical examination in October 1972 revealed that his lower extremities were normal.  The records also show that he had a normal heart and cardiovascular system on separation from service and no heart or cardiovascular disorders, to include cardiovascular renal disease or hypertension, were shown within one year of separation from service.  As there is no evidence of a chronic disease in service or within the one year presumptive period, or of any cardiovascular disorder in service, the remaining issue is whether there is a relationship between the PVD with which the Veteran has been diagnosed and the leg weakness and cramps or anything else in service.  

A November 2008 treatment record contained an opinion by the Veteran's treating physician that PVD developed over long periods of time and is known to be associated with elevated lipids and other predisposing factors.  The physician determined that the Veteran's PVD was probably present in his early stages prior to his retirement.  The physician opined that PVD was probably not the cause of his leg cramps, weakness, and fatigue during service and indicated that the in-service symptoms would only have been attributable to PVD if the Veteran had a congenital coarctation of the aorta; however, it was noted that a congenital coarctation of the aorta was not shown on an angiography in 2006.  

The Veteran was also afforded VA examinations in October 2012 and March 2013 to determine the etiology of the muscle weakness and fatigue manifested by PVD.  The examiners rendered diagnoses of peripheral arterial disease and aneurysmal dilation in bilateral common iliac arteries.  The examiners opined that the PVD was not related to the in-service symptoms or any other event or incident in service.  The October 2012 examiner noted that, although the Veteran complained of leg cramps in 1972, the leg cramps were likely due to shin splints that resolved prior to separation.  The examiners reasoned that PVD is a condition that develops with advanced age and progresses over time.  Notably, the Veteran had been treated for PVD since 2002 and a review of the service treatment records from 1972 until 1992 revealed no documentation of worsening symptoms or complaints of claudication to include fatigue, pain, weakness, and lack of endurance, which would be expected had the Veteran developed PVD in 1972.  The examiners pointed out that, during that time, the Veteran was actively participating in physical training and there were no physical profiles associated with such symptoms.  

The Veteran's representative argued in the April 2014 informal hearing presentation that the March 2013 VA examination was inadequate because there was an insufficient rationale, specifically, that the examiner simply stated that PVD is a condition that develops with advancing age and progresses over time and due to the fact that the records were silent of other complaints.  The Board finds that the March 2013 and October 2012 opinions were adequate and probative.  The examiners based on their conclusions on the nature of PVD, the lack of treatment that would be expected if PVD were due to the leg cramps and weakness in service, and the Veteran's active participation in physical training during this time period.  These explanations based on multiple factors and consistent with the evidence of record rendered the opinions adequate and entitled to significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.    

The only evidence in support of the Veteran's claim are his lay assertions that the leg cramps he experienced in 1972 are related to his PVD.  Although, as noted above, the Veteran is competent to report as to his observable symptomatology and its history, it does not appear that the Veteran is competent to opine on the complex question of whether leg cramps and weakness in service were early manifestations of PVD or whether the leg cramps are related to the current PVD.  These are questions that relate to an internal medical process which extends beyond an immediately observable cause-and-effect relationship and is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau, 492 F.3d at 1377. n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent that they are competent, the Board finds the specific, reasoned opinion of the VA physicians to be of greater probative weight than the more general lay assertions of the Veteran.

Under the circumstances, the Veteran has not met the regulatory requirements to establish service connection for a heart disability, to include ischemic heart disease and PVD, under any theory of entitlement and service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Hip and Knee Disabilities

The Veteran contends that he currently has hip and knee disabilities that are related to service.  The Board finds that the hip and knee disabilities did not manifest during service, or many years after service, and are not otherwise related to service.  

The service treatment records reveal no complaints directly related to his knees or hips.  The only notations regarding his lower extremities relate to the shin splits and muscle cramps in October 1972.  From October 1972 to July 1992, examinations of the lower extremities were normal and the Veteran denied swollen or painful joints; bone, joint or other deformity; arthritis; rheumatism or bursitis; cramps in legs; and trick or locked knee.  

The VA treatment records show an onset of hip and knee pain many years after separation.  In this regard, on a December 2002 VA joints examination, the Veteran denied any joint pain in his hips and knees and physical examination of his hips and knees were normal with no evidence of physical deformity of the knees.  The Veteran complained of hip pain in November 2006 and in September 2009 the Veteran complained of left knee pain for two weeks with occasional swelling.  The Veteran denied any injury to trauma to his knees.  

On examination in October 2012, the Veteran stated that he was unable to recall how he was injured in service, but stated that he fell from the second floor with his gear on in Germany in 1964 to 1965.  He indicated that he did not seek medical attention at that time.  He also indicated that he had "pains" while in Vietnam.  As to his knees, he stated that the pain started while serving in the infantry in Vietnam when he had to climb up and down mountains.  

The examiner rendered a diagnosis of bilateral hip strain and bilateral knee osteoarthritis and opined that the claimed hip and knee disabilities were less likely than not incurred in or caused by service as there was no documentation of any hip or knee complaints suggestive of a hip or knee injury during or after service and a review of the medical records showed that the current hip and knee pain and fatigue were consistent with symptoms due to PVD that can cause muscle fatigue and weakness.  The examiner pointed out that the first complaint of hip pain was in November 2006 and the associated x-ray revealed no hip abnormalities.  

Addendum opinions were provided in January 2014 to ensure the VA examiner addressed the Veteran's lay statements.  After a review of the evidence of record, to include the Veteran's lay statements, the examiner opined that the current hip strain and knee osteoarthritis were less likely as not related to service.  The examiner reiterated that there was no documentation of any hip or knee complaints during service and although the Veteran now complains of hip and knee pain, and is competent to support a claim for hip and knee pain, the medical literature suggests that hip strain can be caused by overuse and knee osteoarthritis is more likely a consequence of aging.  The examiner also noted that the Veteran was employed by the US Postal service from 1974 to 1992.  

The Veteran's representative contended in the April 2014 informal hearing presentation that the January 2014 addendum opinion was inadequate because it did not provide further analysis of the Veteran's lay statements than the initial opinion.  The Board finds, to the contrary, that the January 2014 addendum opinion complied with the remand instructions and was adequate, because the examiner acknowledged the lay statements and found that the medical literature indicating that hip strain us caused by overuse and knee arthritis can be due to aging were more likely explanations of the cause of the current disabilities than a relationship to the symptoms described by the Veteran.  As the examiner thus explained the reasons for his conclusions based on an accurate characterization of the evidence of record and addressed the Veteran's lay statements along with the other evidence in doing so, his opinion is adequate and probative.  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) ("there is no reasons or bases requirement imposed on examiners" and medical reports must be read as a whole and in the context of the evidence of record).

The Board has also considered the Veteran's lay statements that he injured his knees and hips while in service when he fell and was walking up and down mountains.  The Veteran is competent to report as to his observable symptomology and its history, see Layno, 6 Vet. App. at 469, and the Board finds that the Veteran's lay statements are credible.  The Board finds, however, that the VA examiner's specific, reasoned opinion that the his current hip and knee disabilities are not related to the in-service injuries are more probative than the Veteran's more general lay statements on this etiological question.    

As the weight of the evidence is against the claim, the benefit of the doubt doctrine is not for application and entitlement to service connection for a hip and knee disability is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for a heart disability, to include ischemic heart as due to exposure to Agent Orange, is denied.  

Service connection for a knee disability is denied. 

Service connection for a hip disability is denied.  



____________________________________________
J. Hager 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


